Examiner’s Comments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of US 1,177,366 A in the IDS has been crossed and not considered because the reference is not relevant to the instant application. Further, the listing of references in the specification is not a proper IDS. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Applicant is requested to submit new formal drawings of a better quality in which all lines and numbers are sufficiently dark, well defined and of uniform size and/or thickness. The current drawings are not of good quality because the lines in some figures are smudged and/or faded
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance. No new matter should be entered.


Allowable Subject Matter
Claims 14-23 are allowed.



The following is an examiner’s statement of reasons for allowance: 
The prior art does not show or teach an icebreaker attached to a bow of a vessel for breaking up solid ice floating on a water surface, the icebreaker comprising a center part configured to slide and abut a first side of the ice, and two or more side parts configured to slide on an opposite part of the ice, wherein the center part and the side parts extend in parallel forward, and wherein a lower edge of the side parts is narrow and sharp to initiate breaking lines in the ice, one or more of the side parts comprising a downward extending rear ice knife to further break up the ice, the center part comprising a forward protruding cam structure to break the ice between the side parts, the forward protruding cam structure having an inclined and sharp edge for initiating breaking lines in the ice, the center part further having a foot like shape and being connected to a downward extending leg from a connecting part, the center part being shaped with side faces inclining up toward the leg.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617